DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
         Election/Restriction
2.1.	Applicant’s election of  Group (II), which encompasses Claims 1 and 4  and also Single Specie per  Claim 4 directed to Poly(1,2-propylenemercaptosuccinate) - PPMS  hereafter -   in the reply filed on December 6,2021 is acknowledged.
2.2.	Applicant did not present any arguments against Restriction/Election requirement and indicated that Claims 2-3, 5-9 and 11-12 are withdrawn , but stated that elected Specie read on Claims 10 ( directed to method for producing dilatant material) and independent Claim 13 directed to dilatant composition : " In response to the restriction requirement, applicant hereby elects Group II, and the Species including claims 1, and 4, though claims 10 and 13 are also generic to this species election".
2.3.    However, because Claims 10 and 13 belong to different Groups than Group (II) as elected by Applicant, this Applicant's argument was found unpersuasive. For this reason, Claims 10 and 13 are withdrawn as they belong to Non-elected Groups (III) and (IV).
2.4.	Therefore, Election will be treated as Election without Traverse because no specific arguments against basis for Restriction ( lack of unity based on absence of Special Technical Feature as Dilatant Material of Claim 1)  have been presented.

2.6.	Consequently, Claims 2-3 and 5-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
	Claims 1 and 4 will be examine on the merits.
  Specification
Abstract
3.	Applicant is reminded of the proper content of an abstract of the disclosure.
3.1.	A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps. 
 limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
3.2.	In chemical patent abstracts for compounds or compositions, the general nature of the compound or composition should be given as well as its use, e.g., “The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.” Exemplification of a species could be illustrative of members of the class. For processes, the type of reaction, reagents and process conditions should be stated, generally illustrated by a single example unless variations are necessary.
3.3.	The Abstract of the disclosure is objected to because: 
a)  Abstract filed on November 4, 2019 is deficient with respect to chemical nature of the Dilatant material(s) and methods for production of the dilatant materials;
b)	Abstract was not present on separate page;
  Correction is required.  See MPEP § 608.01(b).
Claim Objections
4.	Claim 6 ( withdrawn)  is  objected to under 37 CFR 1.75 as being a substantial duplicate of claim 5 ( withdrawn). 
 When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim 1 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Enomoto ( JPH 05320305) – Abstract and EPO Translation are attached.
Regarding Claim 1 Enomoto disclose Polyurethane as a single dilatant material – see Abstract. 
6.	Claim 1 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Plant  ( US 2004/0171321). 
	Regarding Claim 1 Plant disclose use of single dilatant material as Polyborosiloxane. – see [0126], claims 50-51.
7.	Claims 1 and 4 are rejected under 35 U.S.C. 102 (a)(1) as  anticipated by or, in  the alternative, under 35 U.S.C. 103 as obvious over Schmitz (US 2,924,585).
7.1.	Regarding Claims 1 and 4 Schmitz disclosed and exemplified ( see Example 1)  single polymer  obtained by polycondensation of  propylene glycol thiomalate, thus being identical / substantially the same  polymer as claimed by Applicant in Claim 4, namely PPMS (Note that Thiomalic acid is synonym for Mercaptosuccinic acid).
7.2.	Even though Schmitz is silent with respect to dilatant properties, the substantially the same or even identical polyester disclosed by Schmitz will inherently have the same properties as claimed, including the same degree of dilatency.
7.3.	Alternatively, it would be expected that polyester disclosed by Schmitz would have same dilatant properties (degree of dilatency) if obtained and tested.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure –see PTO-892 attached.                     
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901. The examiner can normally be reached 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-SIU ( Walter) Choi can be reached on (571) 272 1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY MESH/
 Examiner, Art Unit 1763   
                                                                                                                                                                                          
/FRANCES TISCHLER/Primary Examiner, Art Unit 1765